Citation Nr: 0713647	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-38 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury with degenerative joint 
disease.

2.  Entitlement to a rating in excess of 10 percent for 
ligament strain of the right knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
January 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2003 
and September 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The Board notes that after certification of his case to the 
Board, the veteran submitted additional evidence, to include 
a favorable Social Security Administration (SSA) disability 
determination, directly to the Board in August 2005.  The 
Board observes that the veteran's representative waived 
agency of original jurisdiction (AOJ) consideration of the 
evidence in April 2007.  See 38 C.F.R. § 20.1304 (2006).  
Therefore, the Board may properly consider the newly received 
evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is service-connected for residuals of a left knee 
injury with degenerative joint disease, evaluated as 10 
percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5257.  He is also service-connected for ligament 
strain of the right knee, evaluated as 10 percent disabling, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
veteran contends that his bilateral knee disabilities are 
more severe than reflected by the currently assigned ratings.  
Therefore, he claims that he is entitled to increased ratings 
for such disabilities.

The Board finds that a remand is necessary in order to obtain 
outstanding VA and SSA records.  In this regard, the Board 
notes that the veteran submitted additional documentation in 
support of his claims in August 2005.  Included in such 
documents was a favorable SSA disability determination issued 
in June 2005.  The decision indicates that SSA found the 
veteran to be disabled as a result of small bilateral full 
thickness tears in the supraspinatus tendons; early arthritic 
changes involving the left patellofemoral joint with minimal 
spurring of the patella superiorly; and minimal joint 
effusion of the right knee.  Therefore, as such records are 
relevant to the veteran's claims for increased ratings for 
bilateral knee disabilities, Board finds that a remand is 
necessary in order to obtain all SSA records, to include all 
medical records relied on in making this determination.  

Additionally, the veteran indicated in such documents, as 
well as in a February 2005 statement, that he had received VA 
treatment at the John Cochran VA Hospital in St. Louis, 
Missouri, as well as the VA clinics and hospitals in Austin, 
Temple, and Waco, Texas.  The Board notes that VA treatment 
records from the VA facilities located in St. Louis, Austin, 
and Temple are of record.  Additionally, pertinent to the 
Waco facility, the Board notes that records printed from the 
Central Texas Veterans Health Care System are of record.  
However, to ensure that VA has obtained all available VA 
records, any outstanding VA treatment records from the St. 
Louis, Austin, Temple, and Waco facilities should be obtained 
while on remand.  

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) is applicable to the claims now before the Board.  In 
letters dated in May 2003 and August 2003, the veteran was 
advised of the evidence necessary to substantiate his 
increased rating claims as well as his and VA's respective 
responsibilities in obtaining such evidence.  However, such 
letters did not request that the veteran provide any evidence 
in his possession that pertains to his claims.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additionally, during the 
pendency of the appeal, the Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not been advised of the type of evidence 
necessary to establish an effective date for the disabilities 
now on appeal.  Therefore, this remand for substantive 
development will also enable VA to provide appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran as to the type of evidence that is needed 
to establish an effective date for the disabilities on appeal 
as well as request that he send any evidence pertinent to his 
claims to VA.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be sent a VCAA 
notice letter that includes an explanation 
as to the information or evidence needed 
to establish an effective date for the 
disabilities now on appeal and request 
that the veteran submit any evidence in 
his possession that pertains to his claims 
in accordance with Dingess/Hartman and 
Pelegrini, supra.  

2.  All records pertinent to the veteran's 
claim for SSA disability benefits, to 
include any medical records relied upon 
concerning the claim, should be requested 
from SSA.  A response, negative or 
positive, should be documented in the 
claims file.  Requests must continue until 
it is determined that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.   

3.  Any outstanding VA treatment records 
not already included in the claims file 
should be requested from the VA facilities 
located in St. Louis, Austin, Temple, and 
Waco.  A response, negative or positive, 
should be documented in the claims file.  
Requests must continue until it is 
determined that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraphs, the veteran's increased rating 
claims should be readjudicated.  The 
entirety of the evidence should be 
considered, to include all evidence 
received since the issuance of the March 
2005 supplemental statement of the case.  
If the claims remain denied, the veteran 
and his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



